 


114 HR 2500 IH: Voluntary Protection Program Act
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2500 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Rokita (for himself, Mrs. Roby, and Mr. Gene Green of Texas) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize the Department of Labor’s voluntary protection program. 
 
 
1.Short titleThis Act may be cited as the Voluntary Protection Program Act. 2.Voluntary protection program (a)Cooperative agreementsThe Secretary of Labor shall establish a program of entering into cooperative agreements with employers to encourage the establishment of comprehensive safety and health management systems that include— 
(1)requirements for systematic assessment of hazards; (2)comprehensive hazard prevention, mitigation, and control programs; 
(3)active and meaningful management and employee participation in the voluntary program described in subsection (b); and (4)employee safety and health training. 
(b)Voluntary protection program 
(1)In generalThe Secretary of Labor shall establish and carry out a voluntary protection program (consistent with subsection (a)) to encourage excellence and recognize the achievement of excellence in both the technical and managerial protection of employees from occupational hazards. (2)Program requirementsThe voluntary protection program shall include the following: 
(A)ApplicationEmployers who volunteer under the program shall be required to submit an application to the Secretary of Labor demonstrating that the worksite with respect to which the application is made meets such requirements as the Secretary of Labor may require for participation in the program. (B)Onsite evaluationsThere shall be onsite evaluations by representatives of the Secretary of Labor to ensure a high level of protection of employees. The onsite visits shall not result in enforcement of citations under the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et seq.). 
(C)InformationEmployers who are approved by the Secretary of Labor for participation in the program shall assure the Secretary of Labor that information about the safety and health program shall be made readily available to the Secretary of Labor to share with employees. (D)ReevaluationsPeriodic reevaluations by the Secretary of Labor of the employers shall be required for continued participation in the program. 
(3)MonitoringTo ensure proper controls and measurement of program performance for the voluntary protection program under this section, the Secretary of Labor shall direct the Assistant Secretary of Labor for Occupational Safety and Health to take the following actions: (A)Develop a documentation policy regarding information on follow-up actions taken by the regional offices of the Occupational Safety and Health Administration in response to fatalities and serious injuries at worksites participating in the voluntary protection program. 
(B)Establish internal controls that ensure consistent compliance by the regional offices of the Occupational Safety and Health Administration with the voluntary protection program policies of the Occupational Safety and Health Administration for conducting onsite reviews and monitoring injury and illness rates, to ensure that only qualified worksites participate in the program. (C)Establish a system for monitoring the performance of the voluntary protection program by developing specific performance goals and measures for the program. 
(4)ExemptionsA site with respect to which a voluntary protection program has been approved shall, during participation in the program, be exempt from inspections or investigations and certain paperwork requirements to be determined by the Secretary of Labor, except that this paragraph shall not apply to inspections or investigations arising from employee complaints, fatalities, catastrophes, or significant toxic releases. (5)No payments requiredThe Secretary of Labor shall not require any form of payment for an employer to qualify or participate in the voluntary protection program. 
(c)TransitionThe Secretary of Labor shall take such steps as may be necessary for the orderly transition from the cooperative agreements and voluntary protection programs carried out by the Occupational Safety and Health Administration as of the day before the date of enactment of this Act, to the cooperative agreements and voluntary protection program authorized under this section. In making such transition, the Secretary shall ensure that— (1)the voluntary protection program authorized under this section is based upon and consistent with the voluntary protection programs carried out on the day before the date of enactment of this Act; and 
(2)each employer that, as of the day before the date of enactment of this Act, had an active cooperative agreement under the voluntary protection programs carried out by the Occupational Safety and Health Administration and was in good standing with respect to the duties and responsibilities under such agreement, shall have the option to continue participating in the voluntary protection program authorized under this section. (d)Regulations and implementationNot later than 2 years after the date of enactment of this Act, the Secretary of Labor shall issue final regulations for the voluntary protection program authorized under this section and shall begin implementation of the program. 
3.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary.  